Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 1-16 in the reply filed on 3-25-2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: reference USPN 9,496,621  as listed in para. [0040] of Applicant’s specification does not seem to correspond to electrodes. Please recheck for the correct reference number citation.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microfluidic valve as described in para. [0041]  must be shown or the feature(s) canceled from the claim(s). In addition, the conductive membrane is stated to be part of the external shell of the capsule, but it is unclear where on the capsule it appears. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “direct current (dc) ” in claims 1-16 is used by the claim to mean “ one directional current, two direction currents, biphasic currents and in general any time variant current” while the accepted meaning is “ one directional current.” The term is indefinite because the specification does not clearly redefine the term in any limited way. Applicant’s specification at para. [0021] seeks to refine what a “direct current (dc)” means by explicitly broadening the meaning of the term beyond its accepted meaning ( i.e. a one way directional current) by providing a list of examples of what the new “definition” might include, however no examples of what is excluded. Moreover, some of those examples, such as time invariant, biphasic and bipolar are repugnant to the accepted meaning. The redefining of the term is not done in such a manner as to set forth the meets and bounds of the examiner sees no difference between what Applicant views as a “time-varying current” and a “direct current” in reading their “definition” as set forth in para. [0021]. Applicant’s “definition” of “direct current (dc) is unclear as to whether it includes periodic biphasic signals, generally known as “alternating current” (ac) signals since thy are not excluded.. There appears to be no explicit definition limiting the term in any manner and thus render the claims indefinite. One of ordinary skill in the art would not know what the limits of the term “direct current (dc)” are based upon Applicant’s “definition” or how it differs from the term “time-varying current”, terms in Applicant’s para. [0021] where Applicant seems to suggest a difference is described.

Claims 1-16 are also indefinite based upon the fact that the claims recite that the blocking electrode and the return electrode both contact a portion of a conductive membrane. In general, contacting a conductive member to both an anode and a cathode at the same time results in a short circuit with little or no stimulation to the tissue. Providing a dielectric material of little conductivity between the conducting surfaces, generally results in capacitor type arrangement wherein the electric field generated confined between the electrodes would seem to offer little or no stimulation to the stimulation. Applicant may have intended the membrane to comprise 2 separate membranes servicing the block electrode and the return electrode separately, however Applicant’s specification refers to either “the membrane” or “a membrane” with the exception that in para. [0041] indicates that the conductive portion is noncontiguous.
In summary, it is unclear as to whether the conductive membrane, which is presumably a single material, contacts both the blocking electrode and the return electrode or whether the membrane forms a non-contiguous membrane that has independent portions that independently interface the cathode and anode to nerve tissue, wherein the conductive membrane does not short circuit the device. Applicant’s drawings provide no additional guidance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al US 11,027,126 in view of Faltys et al. US 2016/0051813 and McClure et al. US 7,801,602. Concerning claims 1 and 10, Ackermann teaches several embodiments for providing nerve blocking using a separated interface nerve electrode to minimize electrolysis products generated at the electrode nerve interface. Ackermann teaches embodiments wherein an electrode, particularly a sacrificial Ag/AgCl electrode is utilized to consume hydrolysis products generated at the electrode surface. The device can use an electrode 104 with a conducting ionic fluid 102 and a membrane 106 for forming a nerve contacting surface 110.  (e.g. fig. 1b). The device may also ion selective membranes (screens) 120 at the contact surface to reduce reaction products and provide a reference or counter electrode 122 para [0145].See figure 1I. The device may also duplicative electrodes that allow polarity reversal while maintaining a block whereby the electrodes may  switch between blocking and reference electrodes. See Fig. 3A.3C. Other embodiments show an insulated enclosure 504 with conductive portions 512 in the form of a hydrogel (membrane) and a power source 508 which may extend outside the body or be implanted inside the body. See figure 5a. Figure 11 teaches the device electrode device as a cuff. Thus, Ackermann teaches an insulated enclosure having conductive membrane portions in contact with a blocking electrode A 502, 510 membrane 512 and return electrode 502B in figure 5A but does not teach the enclosure in the form a capsule with a powering /communication component therein. Faltys et al is cited as showing a similar arrangement wherein the nerve stimulation device is provided in the form of a capsule with surface electrode contacting the nerve (figure 1A) or using a separated nerve stimulating surface in figure 1B. The power source with the capsule shown in figure 23 appears to be a DC as depicted. It would have been obvious at the time of Applicant’s earliest effective filing date to provide the nerve blocking stimulation device of  Ackermann as a capsule containing the power source to reduce to simply the stimulator construction and rid the stimulator of wiring extending in the body, However, the combination of  Ackermann and Faltys does not show the power/communication component to be configured to communicate with an external component and wherein the capsule has no battery. However, the recited arrangement is well known as demonstrated by McClure. McClure teaches a capsule nerve stimulation device which contains a powering/communication component 310 and 320. The power source may be a battery or it may alternatively be battery free by using a rechargeable capacitor or receive power from an external link.  Column 9 lines 37 to 43. The device uses a power link 145 and a data link 315.  It would have been obvious to one of ordinary skill in the art to have provided a communication/powering component in the proposed modification of Ackermann and Faltys for powering the device and communicating with the implantable device in a wireless manner and without need for device removal for battery changes.
 For claim 4, the Ackermann device may be reversible  and the products may be collected by ion exchange screens so that they do not reach the neural tissue. Hydrolysis products are consumed by the arrangements described by Ackermann. 
For claims 5 and 12, McClure uses a pair of internal and external coils communicating by induction. See element 2818. Which inherently requires an external coil for communication therewith.
 For claims 6 and 13, the control circuity connects the power coil to the electrodes whereby power is supplied to the generated signals to be applied to the electrodes. 
For claims 7 and 14,  it would have been obvious to generate DC signals from the received power supply for DC nerve blocks. Especially since Applicant’s definition of DC seems to cover alternating polarity (AC) signals as well as DC one directional current signals.
For claim 8, the SINE electrode described by Ackermann converts electrical signal into ionic current signals and eliminates hydrolysis (electrolysis) by-products
For claim 9, Ackermann and Faltys both show electrodes on the same sides.

For applicant’s claim 11, applicant’s specification only discusses the lack of a battery and not all power sources. Obviously Applicant’s induction coil may be considered a power source and thus Applicant’s device does not meet the limitation. Thus, the limitation when read in light of the specification is directed to excluding batteries which McClure does in some embodiments by using capacitors, and thus meets the claim limitation.

Claim(s) 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al US 11,027,126 in view of Faltys et al. US 2016/0051813 and McClure et al. US 7,801,602 as applied to claims 1, 4-14 above, and further in view of Yang et al “Differential expression of voltage-gated sodium channels in afferent neurons renders selective neural block by ionic direct current” and Ackermann et al “Separated Interface Nerve Electrode Prevents Direct Current Induced Nerve Damage” Yang et al teaches the use  of microfluidic valves to rectify charge-balanced biphasic pulses, which Ackermann uses. Moreover, Applicant’s valves are not depicted in their drawing and are provided with sparse disclosure as to how they operate. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s earliest effective filing date to include a microfluidic valve to rectify the charge balance biphasic currents used by Applicant. In addition, Ackermann ”Separated Interface” indicates that electrode ionic reservoirs may need replenishing and Ackermann thus provides a syringe operated ion replacement system. In modifying Ackermann ‘126 to provide a permanently implantable capsule for long term treatment, it would have been obvious to include a reservoir pump and microvalve for recharging the ion containing portion 510 of the Ackermann ‘126 reservoir as ionic electrolytes are depleted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792